DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-9 in the reply filed on 22 March 2021 is acknowledged.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-033848 and 2019-183590 was received on 26 March 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 February 2020 have been considered by the examiner.

Drawings
The drawings filed on 24 February 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (US PGPub 2014/0009519 A1), hereinafter Kumagai.
With regard to Claim 1, Kumagai discloses a recording apparatus (Title) comprising: 
(¶0073; head 46; Fig. 1) that performs recording on a medium that is transported (paper P; ¶0073); 
a carriage (carriage 50; Fig. 1; ¶0073) that has the recording head mounted thereon and is movable in a width direction (x-direction)  intersecting a transport direction (y-direction) of the medium (¶0073); 
a guide member that extends in the width direction and guides the carriage (guide rail 66; Figs. 2-3); and 
a gap adjustment unit that displaces the carriage in a first axis direction (z-direction) to change a gap between the recording head and a support surface (¶0083), 
wherein the gap adjustment unit has a sliding member (114; Fig. 8B; ¶0094) that moves in the width direction integrally with the carriage while the sliding member slides with respect to the guide member (Fig. 8B; ¶0061; X-direction; ¶0094-0095), and 
a cam member (Figs. 7, 9; cam member 116) that is interposed between the carriage (Fig. 11; carriage housing 88; ¶0083) and the sliding member (Fig. 11; sliding member 114) and has a stepped portion in which a maintenance surface that maintains a position of the carriage in the first axis direction and an adjustment surface that changes the position of the carriage in the first axis direction are alternately arranged in the width direction (Fig. 9B; x direction), 
the gap adjustment unit is configured such that the cam member (116) slides in the width direction (x-direction) with respect to the carriage (50) and the sliding member (114) to change the gap (¶0100), and 
the gap adjustment unit includes a buffer unit (spring members 128; Fig. 8A; ¶0110)) that decreases a displacement speed of the carriage in the first axis direction when the gap is reduced (¶0110, biasing force reduces the rattling between the sliding member and the housing in the z-axis direction).

With regard to Claim 2, Kumagai further discloses wherein the buffer unit (128) acts on the carriage (¶0110, housing 88 of the carriage 50) that displaces in a direction including a vertical downward component in the first axis direction, and does not act on the carriage that displaces in a direction including a vertical upward component in the first axis direction.
With respect to the displacement, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2214.  Furthermore, there is no structure (i.e. controller and/or mechanics) that controls/ the action of displacement.  Thus, the limitations of displacement are not given patentable weight.

With regard to Claim 7, Kumagai further discloses wherein the buffer unit includes an elastic member (spring members 128; ¶0152) provided between the sliding member (114) and the carriage (carriage 50, 88; Figs. 5-8; ¶0152), and the displacement speed of the carriage is reduced by elasticity of the elastic member (¶0110).

With regard to Claim 8, Kumagai further discloses wherein the buffer unit includes a rack and pinion mechanism, a rack (100) constituting the rack and pinion mechanism is provided in the cam member (116) along the width direction (x-direction; fig 7), a pinion gear constituting the rack and pinion mechanism is provided on the carriage (Fig. 7; ¶0092), and resistance is applied to the pinion gear upon rotation (Friction amongst mechanical parts is inherent and is resistance), and the displacement speed of the carriage is reduced (inherent that friction among mechanical parts produces reduction in displacement speed created by movement of the same).

With regard to Claim 9, Kumagai further discloses wherein the cam member (116) displaces in an area in a direction opposite to a direction of a home position of the carriage with respect to a central position of the carriage in the width direction (¶0124, ¶0129-0130; ¶0117; Fig. 2) and the buffer unit is provided in the direction opposite to the direction of the home position of the carriage with respect to the central position of the carriage in the width direction (Figs. 2, 7, 21).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 3 is that applicants claimed invention includes a recording apparatus wherein a height difference between the first position and the second position in the first axis direction is larger than a height difference between the second position and the third position in the first axis direction, and the buffer unit acts when the gap is changed from a size defined at the first position to a size defined at the second position, and does not act when the gap is changed from the size defined at the second position to a size defined at the third position.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 4 is that applicants claimed invention includes a recording apparatus wherein the buffer unit includes a rack and pinion mechanism, a rack constituting the rack and pinion mechanism is provided on the sliding member along the first axis direction, a pinion gear constituting the rack and pinion mechanism is provided on the carriage, and resistance is applied to the pinion gear upon rotation, and the displacement speed of the carriage is reduced.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 5-6 are allowable because they depend from Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853